FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00334-CV

                                 Trial Court No. 29812

Benito Hinojosa

Vs.

The State of Texas
DOCUMENTS FILED                        AMOUNT        FEE PAID BY
Supreme Court chapter 51 fee              $50.00     Dismissed, not paid�
Indigent                                  $25.00     Dismissed, not paid�
Filing                                   $100.00
                                                     Dismissed, not paid�
Required Texas.gov efiling fee            $20.00
                                                     Dismissed, not paid�

TOTAL:                                     $195.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 30th day of January 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk